 

Execution Version

 

Exhibit 10.12

 



 

 

INTERCREDITOR AGREEMENT

 

dated as of March 12, 2015 between

 

The ROYAL BANK OF SCOTLAND plc,
as Priority Lien Agent,

 

and

 

ENERGY XXI GULF COAST, INC.,
a Delaware corporation

 



 

 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN THE INTERCOMPANY NOTE, DATED
AS OF MARCH 12, 2015, OF EPL OIL & GAS, INC. PAYABLE TO ENERGY XXI GULF COAST,
INC. IN THE PRINCIPAL AMOUNT OF $325,000,000.

 

 

 

 

INTERCREDITOR AGREEMENT, dated as of March 12, 2015 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), between THE ROYAL BANK OF SCOTLAND plc, as administrative agent
for the Priority Lien Secured Parties referred to herein (in such capacity, and
together with its successors in such capacity, the “Original Priority Lien
Agent”) and ENERGY XXI GULF COAST, INC., a Delaware corporation (and together
with its successors and assigns to the extent such assignment is permitted by
the Priority Credit Agreement or a Priority Substitute Credit Facility, “EXXI”).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Priority Lien Agent (for itself and on behalf of the Priority
Lien Secured Parties) and EXXI agree as follows:

 

Article I
DEFINITIONS

 

SECTION 1.01.         Construction; Certain Defined Terms. (a) The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
reference herein to any agreement, instrument, other document, statute or
regulation shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (vi)
the term “or” is not exclusive.

 

(b)          All terms used in this Agreement that are defined in Article 1, 8
or 9 of the New York UCC (whether capitalized herein or not) and not otherwise
defined herein have the meanings assigned to them in Article 1, 8 or 9 of the
New York UCC. If a term is defined in Article 9 of the New York UCC and another
Article of the UCC, such term shall have the meaning assigned to it in Article 9
of the New York UCC.

 

(c)          As used in this Agreement, the following terms have the meanings
specified below:

 

“Accounts” has the meaning assigned to such term in Section 3.01.

 

1

 

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

 

“Applicable Collateral” means any of the assets or property of any Grantor
whether real, personal or mixed which constitutes or may constitute Priority
Lien Collateral but as to which EXXI does not require such Grantor to grant a
Lien in EXXI’s favor to secure the Second Lien Obligations pursuant to Second
Lien Security Documents.

 

“Bank Product” means each and any of the following bank services and products
provided to EPL or any other Grantor by any lender under the Priority Credit
Agreement or any Affiliate of any such lender: (a) commercial credit cards, (b)
stored value cards and (c) Treasury Management Arrangement (including controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

“Bank Product Obligations” means any and all obligations of EPL or any other
Grantor, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with any Bank
Product.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership; (c) with respect to a limited
liability company, the manager or managers, or if there are no managers of such
limited liability company, the managing member or members or any controlling
committee of managers or managing members thereof, as the case may be; and (e)
with respect to any other Person, the board or committee of such Person serving
a similar function.

 

“Business Day” means any day that is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York.

 

“Capital Stock” means (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

 

2

 

 

“Class” means (a) in the case of Priority Lien Debt, the Priority Lien Debt,
taken together and (b) in the case of Second Lien Debt, the Second Lien Debt,
taken together.

 

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Priority Lien Collateral and/or the Second
Lien Collateral.

 

“Credit Facilities” means, one or more debt facilities (including, without
limitation, the Priority Credit Agreement), commercial paper facilities or
capital markets financings, in each case, with banks or other institutional
lenders or investors providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from (or sell receivables to)
such lenders against such receivables), letters of credit or capital market
financings, in each case, as amended, restated, modified, renewed, refunded,
replaced or refinanced (including refinancing with any capital markets
transaction) in whole or in part from time to time with banks or other
institutional lenders or investors.

 

“DIP Financing” has the meaning assigned to such term in Section 4.02(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).

 

“DIP Lenders” has the meaning assigned to such term in Section 4.02(b).

 

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

 

(a)          termination or expiration of all commitments to extend credit that
would constitute Priority Lien Debt;

 

(b)          payment in full in cash of the principal of and interest and
premium (if any) on all Priority Lien Debt (other than any undrawn letters of
credit);

 

(c)          discharge or cash collateralization (at the lower of (i) 105% of
the aggregate undrawn amount and (ii) the percentage of the aggregate undrawn
amount required for release of liens under the terms of the applicable Priority
Lien Document) of all outstanding letters of credit constituting Priority Lien
Obligations;

 

(d)          payment of Hedging Obligations constituting Priority Lien
Obligations (and, with respect to any particular Hedge Agreement, termination of
such agreement and payment in full in cash of all obligations thereunder or such
other arrangements as have been made by the counterparty thereto (and
communicated to the Priority Lien Agent) pursuant to the terms of the Priority
Credit Agreement); and

 

(e)          payment in full in cash of all other Priority Lien Obligations,
including without limitation Bank Product Obligations, that are outstanding and
unpaid at the time the Priority Lien Debt is paid in full in cash (other than
any obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at or prior to such time);

 

3

 

 

provided that, if, at any time after the Discharge of Priority Lien Obligations
has occurred, EPL enters into any Priority Lien Document evidencing a Priority
Lien Obligation which incurrence is not prohibited by the applicable Secured
Debt Documents, then such Discharge of Priority Lien Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
with respect to such new Priority Lien Obligations (other than with respect to
any actions taken as a result of the occurrence of such first Discharge of
Priority Lien Obligations), and, from and after the date on which EPL designates
such Indebtedness as Priority Lien Debt in accordance with this Agreement, the
obligations under such Priority Lien Document shall automatically and without
any further action be treated as Priority Lien Obligations for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth in this Agreement and any Second Lien
Obligations shall be deemed to have been at all times Second Lien Obligations
and at no time Priority Lien Obligations. For the avoidance of doubt, a
Replacement as contemplated by Section 4.04 shall not be deemed to cause a
Discharge of Priority Lien Obligations.

 

“Disposition” shall mean any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition. “Dispose” shall have a correlative
meaning.

 

“EPL” means EPL Oil & Gas, Inc., a Delaware corporation and a wholly owned
subsidiary of EXXI.

 

“EPL Entities” means EPL and any subsidiary thereof.

 

“Excess Priority Lien Obligations” means Obligations constituting Priority Lien
Obligations for the principal amount of indebtedness (including letters of
credit and reimbursement obligations) under the Priority Credit Agreement and/or
any other Credit Facility pursuant to which Priority Lien Debt has been issued
to the extent that such Obligations for principal, letters of credit and
reimbursement obligations are in excess of the amount in clause (a) of the
definition of “Priority Lien Cap.”

 

“EXXI” has the meaning assigned to such term in the preamble hereto.

 

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Grantor” means EPL and each subsidiary of EPL that shall have granted any Lien
in favor of either Priority Lien Agent or EXXI on any of its assets or
properties to secure any of the Secured Obligations.

 

4

 

 

“Hedging Obligations” means, with respect to any Grantor, the obligations of
such Grantor incurred in the normal course of business and consistent with past
practices and not for speculative purposes under:

 

(a)          interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements entered into with one of more financial
institutions and designed to protect such Grantor or any subsidiary thereof
entering into the agreement against fluctuations in interest rates with respect
to indebtedness incurred;

 

(b)          foreign exchange contracts and currency protection agreements
entered into with one of more financial institutions and designed to protect
such Grantor or any subsidiary thereof entering into the agreement against
fluctuations in currency exchanges rates with respect to indebtedness incurred;

 

(c)          any commodity futures contract, commodity option or other similar
agreement or arrangement designed to protect against fluctuations in the price
of oil, natural gas or other commodities used, produced, processed or sold by
that Grantor or any subsidiary thereof at the time; and

 

(d)          other agreements or arrangements designed to protect such Grantor
or any subsidiary thereof against fluctuations in interest rates, commodity
prices or currency exchange rates.

 

“Hydrocarbons” means crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)          any case commenced by or against EPL or any other Grantor under the
Bankruptcy Code or any other Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of EPL or any other Grantor, any receivership or assignment for the
benefit of creditors relating to EPL or any other Grantor or any similar case or
proceeding relative to EPL or any other Grantor or its creditors, as such, in
each case whether or not voluntary;

 

(b)          any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to EPL or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

 

(c)          any other proceeding of any type or nature in which substantially
all claims of creditors of EPL or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

 

“Intercompany Note” has the meaning assigned to such term in the Priority Credit
Agreement.

 

5

 

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, hypothecation, or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any agreement to give a security interest therein
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, even if such
interest is not enforceable, allowable or allowed as a claim in such
proceeding), premium (if any), fees, indemnifications, reimbursements, expenses
and other liabilities payable under the documentation governing any
Indebtedness.

 

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Senior Vice President, any Vice President or any Assistant Vice
President of such Person.

 

“Officers’ Certificate” means a certificate signed on behalf of EPL by any
Officers of EPL.

 

“oil’ means crude oil, condensate, natural gas liquids or other liquid
hydrocarbons.

 

“Oil and Gas Properties” means, with respect to any Person, all properties,
including equity or other ownership interest therein, owned by such Person or
any of its subsidiaries which contain “proved oil and gas reserves” as defined
in Rule 4-10 of Regulation S-X of the Securities Act of 1933, as amended.

 

“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, joint-stock company, trust, unincorporated
organization, association, corporation, government or any agency or political
subdivision thereof or any other entity.

 

“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.

 

“Priority Credit Agreement” means the Second Amended and Restated First Lien
Credit Agreement, dated as of May 5, 2011, among EXXI and EPL as borrowers, the
Original Priority Lien Agent, the lenders party thereto from time to time and
the other agents named therein, as amended, restated, adjusted, waived, renewed,
extended, supplemented or otherwise modified from time to time with the same
and/or different lenders and/or agents and any credit agreement, loan agreement,
note agreement, promissory note, indenture or any other agreement or instrument
evidencing or governing the terms of any Priority Substitute Credit Facility.

 

6

 

 

“Priority Lien” means a Lien granted by the Priority Lien Documents to the
Priority Lien Agent at any time upon any property of EPL or any other Grantor to
secure Priority Lien Obligations (including Liens on such Collateral under the
security documents associated with any Priority Substitute Credit Facility).

 

“Priority Lien Agent” means the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Substitute Credit
Facility, the agent, collateral agent, trustee or other representative of the
lenders or holders of the indebtedness and other Obligations evidenced
thereunder or governed thereby, in each case, together with its successors in
such capacity.

 

“Priority Lien Cap” means, as of any date, without duplication, (a) the
principal amount of indebtedness under the Priority Credit Agreement and/or any
other Credit Facility (including letters of credit and reimbursement
obligations) pursuant to which Priority Lien Debt has been issued in an
aggregate principal amount not in excess of the greater of (i) $500,000,000 and
(ii) the Borrowing Base (including any component definition used therein, each
as defined in the Priority Credit Agreement as in effect on the date hereof) in
effect at the time of such incurrence, plus (b) the amount of all Hedging
Obligations, to the extent such Hedging Obligations are secured by the Priority
Liens, plus (c) the amount of all Bank Product Obligations, plus (d) the amount
of accrued and unpaid interest (excluding any interest paid-in-kind) and
outstanding fees, to the extent such Obligations are secured by the Priority
Liens. For purposes of this definition, all letters of credit will be valued at
the face amount thereof, whether or not drawn.

 

“Priority Lien Collateral” shall mean all “Collateral”, as defined in the
Priority Credit Agreement or any other Priority Lien Document, and any other
assets of any Grantor now or at any time hereafter subject to Liens which
secure, but only to the extent securing, any Priority Lien Obligation.

 

“Priority Lien Debt” means the indebtedness under the Priority Credit Agreement
(including letters of credit and reimbursement obligations with respect thereto)
and any Priority Substitute Credit Facility.

 

“Priority Lien Documents” means the Priority Credit Agreement, the Priority Lien
Security Documents, the other “Loan Documents” (as defined in the Priority
Credit Agreement) and all other loan documents, notes, guarantees, instruments
and agreements governing or evidencing, or executed or delivered in connection
with, any Priority Substitute Credit Facility.

 

7

 

 

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of or in connection with Priority Lien Debt together with
Hedging Obligations and the Bank Product Obligations. Notwithstanding any other
provision hereof, the term “Priority Lien Obligations” will include accrued
interest, fees, costs, and other charges incurred under the Priority Credit
Agreement and the other Priority Lien Documents, whether incurred before or
after commencement of an Insolvency or Liquidation Proceeding, and whether or
not allowable in an Insolvency or Liquidation Proceeding. To the extent that any
payment with respect to the Priority Lien Obligations (whether by or on behalf
of EPL, as proceeds of security, enforcement of any right of set-off, or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside, or required to be paid to a debtor in possession, trustee, receiver, or
similar Person, then the obligation or part thereof originally intended to be
satisfied will be deemed to be reinstated and outstanding as if such payment had
not occurred.

 

“Priority Lien Secured Parties” means, at any time, the Priority Lien Agent,
each lender or issuing bank under the Priority Credit Agreement, each holder,
provider or obligee of any Hedging Obligations and Bank Product Obligations that
is a lender under the Priority Credit Agreement or an Affiliate (as defined
herein or in the Priority Credit Agreement) thereof and is a secured party (or a
party entitled to the benefits of the security) under any Priority Lien
Document, the beneficiaries of each indemnification obligation undertaken by any
Grantor under any Priority Lien Document, each other Person that provides
letters of credit, guarantees or other credit support related thereto under any
Priority Lien Document and each other holder of, or obligee in respect of, any
Priority Lien Obligations (including pursuant to a Priority Substitute Credit
Facility), in each case to the extent designated as a secured party (or a party
entitled to the benefits of the security) under any Priority Lien Document
outstanding at such time.

 

“Priority Lien Security Documents” means the Priority Credit Agreement (insofar
as the same grants a Lien on the Collateral), each agreement listed in Part A of
Exhibit B hereto, and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, control agreements, or grants
or transfers for security, now existing or entered into after the date hereof,
executed and delivered by EPL or any other Grantor creating (or purporting to
create) a Lien upon Collateral in favor of the Priority Lien Agent (including
any such agreements, assignments, mortgages, deeds of trust and other documents
or instruments associated with any Priority Substitute Credit Facility).

 

“Priority Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 4.04 of this Agreement have been
satisfied and that Replaces the Priority Credit Agreement then in existence. For
the avoidance of doubt, no Priority Substitute Credit Facility shall be required
to be a revolving or asset-based loan facility and may be a facility evidenced
or governed by a credit agreement, loan agreement, note agreement, promissory
note, indenture or any other agreement or instrument; provided that any Priority
Lien securing such Priority Substitute Credit Facility shall be subject to the
terms of this Agreement for all purposes (including the lien priorities as set
forth herein as of the date hereof).

 

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (the “Reserve Definitions”) promulgated by the Society of
Petroleum Engineers (or any generally recognized successor) as in effect at the
time in question.

 

“Replaces” means, in respect of any agreement with reference to the Priority
Credit Agreement or the Priority Lien Obligations or any Priority Substitute
Credit Facility, that such agreement refunds, refinances or replaces the
Priority Credit Agreement, the Priority Lien Obligations or such Priority
Substitute Credit Facility in whole (in a transaction that is in compliance with
Section 4.04) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Priority Credit Agreement, Priority Lien
Obligations or such Priority Substitute Credit Facility, in part. “Replace,”
“Replaced” and “Replacement” shall have correlative meanings.

 

8

 

 

“Reserve Report” means (a) from the date hereof until the date upon which the
initial reserve report described in clause (b)(i) is completed, the internal
reserve report concerning Oil and Gas Properties of EPL as of December 31, 2014,
prepared by EPL’s or its Affiliate’s petroleum engineers and (b) thereafter, (i)
a reserve report estimating the discounted future net revenue from Proved
Reserves of the Grantors, prepared as of the end of EPL’s most recently
completed fiscal year, which reserve report is prepared or reviewed or audited
by an independent petroleum engineer as to Proved Reserves accounting for at
least 80% of all discounted future net revenue from all of the Grantors’ Proved
Reserves and by EPL’s or its Affiliate’s petroleum engineers with respect to any
other such Proved Reserves covered by such report and (ii) a reserve report
estimating the discounted future net revenue from Proved Reserves of the
Grantors prepared by EPL’s or its Affiliate’s petroleum engineers as of the date
that is six months after the end of EPL’s most recently completed fiscal year,
and in each case with such estimates calculated in accordance with SEC
guidelines (but utilizing the five-year strip price for crude oil (WTI Cushing),
for natural gas liquids (Mont Belvieu) and natural gas (Henry Hub), with such
price held flat for each subsequent year, quoted on the New York Mercantile
Exchange (or its successor) on the “as of” date of such Reserve Report.

 

“Second Lien” means a Lien granted by a Second Lien Document to EXXI, at any
time, upon any Collateral by any Grantor to secure Second Lien Obligations.

 

“Second Lien Collateral” shall mean all “Collateral”, as defined in any Second
Lien Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Second Lien
Obligations.

 

“Second Lien Debt” means the indebtedness under the Intercompany Note issued on
the date hereof.

 

“Second Lien Documents” means the Intercompany Note and the Second Lien Security
Documents.

 

“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Second
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Intercompany Note and the other Second Lien Documents,
whether incurred before or after commencement of an Insolvency or Liquidation
Proceeding.

 

“Second Lien Purchaser” has the meaning assigned to such term in Section 3.06.

 

“Second Lien Security Documents” means the Intercompany Note (insofar as the
same grants a Lien on the Collateral), each agreement listed in Part B of
Exhibit B hereto and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, collateral agency agreements,
control agreements, or grants or transfers for security, now existing or entered
into after the date hereof, executed and delivered by EPL or any of its
Subsidiaries creating (or purporting to create) a Lien upon Collateral in favor
of EXXI relating to the Second Lien Obligations.

 

9

 

 

“Secured Debt Documents” means the Priority Lien Documents and the Second Lien
Security Documents.

 

“Secured Debt Representative” means the Priority Lien Agent and EXXI.

 

“Secured Obligations” means the Priority Lien Obligations and the Second Lien
Obligations.

 

“Secured Parties” means the Priority Lien Secured Parties and EXXI.

 

“Security Documents” means the Priority Lien Security Documents and the Second
Lien Security Documents.

 

“Standstill Period” has the meaning assigned to such term in Section 3.02.

 

“subsidiary” means, with respect to any specified Person (a) any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency and after giving effect to any voting agreement or stockholders’
agreement that effectively transfers voting power) to vote in the election of
directors, managers or trustees of the corporation, association or other
business entity is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other subsidiaries of that Person (or a
combination thereof); and (b) any partnership or limited liability company of
which (a) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general and limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other subsidiaries of that Person or a combination thereof,
whether in the form of membership, general, special or limited partnership
interests or otherwise, and (b) such Person or any subsidiary of such Person is
a controlling general partner or otherwise controls such entity.

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as
in effect on the date hereof.

 

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

 

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

10

 

 

Article II
LIEN PRIORITIES

 

SECTION 2.01.         Relative Priorities. (a) The grant of the Priority Liens
pursuant to the Priority Lien Documents and the grant of the Second Liens
pursuant to the Second Lien Documents create two separate and distinct Liens on
the Collateral.

 

(b)          Notwithstanding anything contained in this Agreement, the Priority
Lien Documents, the Second Lien Documents or any other agreement or instrument
or operation of law to the contrary, or any other circumstance whatsoever and
irrespective of (i) how a Lien was acquired (whether by grant, possession,
statute, operation of law, subrogation, or otherwise), (ii) the time, manner, or
order of the grant, attachment or perfection of a Lien, (iii) any conflicting
provision of the New York UCC or other applicable law, (iv) any defect in, or
non-perfection, setting aside, or avoidance of, a Lien or a Priority Lien
Document or a Second Lien Document, (v) the modification of a Priority Lien
Obligation or a Second Lien Obligation, or (vi) the subordination of a Lien on
Collateral securing a Priority Lien Obligation to a Lien securing another
obligation of EPL or other Person that is permitted under the Priority Lien
Documents as in effect on the date hereof or securing a DIP Financing, EXXI
hereby agrees that (i) any Priority Lien on any Collateral now or hereafter held
by or for the benefit of any Priority Lien Secured Party shall be senior in
right, priority, operation, effect and all other respects to any and all Second
Liens on any Collateral and (ii) any Second Lien on any Collateral now or
hereafter held by or for the benefit of EXXI shall be junior and subordinate in
right, priority, operation, effect and all other respects to any and all
Priority Liens on any Collateral, in any case, subject to the Priority Lien Cap
as provided herein.

 

(c)          It is acknowledged that, subject to the Priority Lien Cap (as
provided herein), (i) the aggregate amount of the Priority Lien Obligations may
be increased from time to time pursuant to the terms of the Priority Lien
Documents, (ii) a portion of the Priority Lien Obligations consists or may
consist of indebtedness that is revolving in nature, and the amount thereof that
may be outstanding at any time or from time to time may be increased or reduced
and subsequently reborrowed, and (iii) the Priority Lien Obligations may be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, refinanced or otherwise amended or modified from time to time,
all without affecting the subordination of the Second Liens hereunder or the
provisions of this Agreement defining the relative rights of the Priority Lien
Secured Parties and EXXI. The lien priorities provided for herein shall not be
altered or otherwise affected by any amendment, modification, supplement,
extension, increase, renewal, restatement or Replacement of either the Priority
Lien Obligations (or any part thereof) or the Second Lien Obligations (or any
part thereof) by the release of any Collateral or of any guarantees for any
Priority Lien Obligations or by any action that any Secured Debt Representative
or Secured Party may take or fail to take in respect of any Collateral.

 

SECTION 2.02.         Prohibition on Marshalling, Etc. Until the Discharge of
Priority Lien Obligations, EXXI will not assert any marshalling, appraisal,
valuation, or other similar right that may otherwise be available to a junior
secured creditor.

 

11

 

 

SECTION 2.03.         No New Liens. The parties hereto agree that, so long as
the Discharge of Priority Lien Obligations has not occurred, none of the
Grantors shall, nor shall any Grantor permit any of its subsidiaries to, (a)
grant or permit any additional Liens on any asset of a Grantor to secure any
Second Lien Obligation, or take any action to perfect any additional Liens,
unless it has granted, or substantially concurrently therewith grants (or offers
to grant), a Lien on such asset of such Grantor to secure the Priority Lien
Obligations and has taken all actions required to perfect such Liens; provided,
however, the refusal or inability of the Priority Lien Agent to accept such Lien
will not prevent EXXI from taking the Lien or (b) grant or permit any additional
Liens on any asset of a Grantor to secure any Priority Lien Obligation, or take
any action to perfect any additional Liens, unless it has granted, or
substantially concurrently therewith grants (or offers to grant), a Lien on such
asset of such Grantor to secure the Second Lien Obligations and has taken all
actions required to perfect such Liens; provided, however, the refusal or
inability of EXXI to accept such Lien will not prevent the Priority Lien Agent
from taking the Lien, with each such Lien as described in this Section 2.03 to
be subject to the provisions of this Agreement. To the extent that the
provisions of the immediately preceding sentence are not complied with for any
reason, without limiting any other right or remedy available to the Priority
Lien Agent, the other Priority Lien Secured Parties or EXXI, EXXI agrees that
any amounts received by or distributed to it pursuant to or as a result of any
Lien granted in contravention of this Section 2.03 shall be subject to Section
3.05(b). It is agreed that each Grantor may grant and permit to exist Liens on
any and all Applicable Collateral in favor of Priority Lien Secured Parties
pursuant to Priority Lien Security Documents.

 

SECTION 2.04.         Similar Collateral and Agreements. The parties hereto
acknowledge and agree that it is their intention that the Priority Lien
Collateral and the Second Lien Collateral be identical except with respect to
Applicable Collateral (if any). In furtherance of the foregoing, the parties
hereto agree (a) to cooperate in good faith in order to determine, upon any
reasonable request by the Priority Lien Agent or EXXI, the specific assets
included in the Priority Lien Collateral and the Second Lien Collateral, the
steps taken to perfect the Priority Liens and the Second Liens thereon and the
identity of the respective parties obligated under the Priority Lien Documents
and the Second Lien Documents in respect of the Priority Lien Obligations and
the Second Lien Obligations, respectively, (b) that the Second Lien Security
Documents creating Liens on the Collateral (other than any Applicable
Collateral) shall be in all material respects the same forms of documents as the
respective Priority Lien Security Documents creating Liens on the Collateral
other than (i) with respect to the priority nature of the Liens created
thereunder in such Collateral, (ii) such other modifications to such Second Lien
Security Documents which are less restrictive than the corresponding Priority
Lien Security Documents, (iii) provisions in the Second Lien Security Documents
which are solely applicable to the rights and duties of EXXI and (c) that at no
time shall there be any Grantor that is an obligor in respect of the Second Lien
Obligations that is not also an obligor in respect of the Priority Lien
Obligations.

 

12

 

 

SECTION 2.05.         No Duties of Priority Lien Agent. EXXI acknowledges and
agrees that neither the Priority Lien Agent nor any other Priority Lien Secured
Party shall have any duties or other obligations to it with respect to any
Collateral, other than to transfer to it any remaining Collateral and any
proceeds of the sale or other Disposition of any such Collateral remaining in
its possession following the associated Discharge of Priority Lien Obligations,
in each case without representation or warranty on the part of the Priority Lien
Agent or any Priority Lien Secured Party. In furtherance of the foregoing, EXXI
acknowledges and agrees that until the Discharge of Priority Lien Obligations
(subject to the terms of Section 3.02, including the rights of EXXI following
the expiration of the Standstill Period), the Priority Lien Agent shall be
entitled, for the benefit of the Priority Lien Secured Parties, to sell,
transfer or otherwise Dispose of or deal with such Collateral, as provided
herein and in the Priority Lien Documents, without regard to any Second Lien or
any rights to which EXXI would otherwise be entitled as a result of such Second
Lien. Without limiting the foregoing, EXXI agrees that neither the Priority Lien
Agent nor any other Priority Lien Secured Party shall have any duty or
obligation first to marshal or realize upon any type of Collateral, or to sell,
Dispose of or otherwise liquidate all or any portion of such Collateral, in any
manner that would maximize the return to EXXI, notwithstanding that the order
and timing of any such realization, sale, Disposition or liquidation may affect
the amount of proceeds actually received by EXXI from such realization, sale,
Disposition or liquidation. EXXI waives any claim it may now or hereafter have
against the Priority Lien Agent or any other Priority Lien Secured Party arising
out of any actions which the Priority Lien Agent or the Priority Lien Secured
Parties take or omit to take (including actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, sale, release or depreciation of, or failure to realize
upon, any of the Collateral, and actions with respect to the collection of any
claim for all or any part of the Priority Lien Obligations from any account
debtor, guarantor or any other party) in accordance with this Agreement and the
Priority Lien Documents or the valuation, use, protection or release of any
security for the Priority Lien Obligations.

 

Article III
ENFORCEMENT RIGHTS; PURCHASE OPTION

 

SECTION 3.01.         Limitation on Enforcement Action. Prior to the Discharge
of Priority Lien Obligations, EXXI hereby agrees that, subject to Section
3.05(b) and 4.07, it shall not commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, any Collateral under any Second Lien Security
Document, applicable law or otherwise (including but not limited to any right of
setoff), it being agreed that only the Priority Lien Agent, acting in accordance
with the applicable Priority Lien Documents, shall have the exclusive right (and
whether or not any Insolvency or Liquidation Proceeding has been commenced), to
take any such actions or exercise any such remedies, in each case, without any
consultation with or the consent of EXXI. In exercising rights and remedies with
respect to the Collateral, the Priority Lien Agent and the other Priority Lien
Secured Parties may enforce the provisions of the Priority Lien Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in their sole discretion and regardless of whether such exercise and
enforcement is adverse to the interest of EXXI. Such exercise and enforcement
shall include the rights of an agent appointed by them to Dispose of Collateral
upon foreclosure, to incur expenses in connection with any such Disposition and
to exercise all the rights and remedies of a secured creditor under the Uniform
Commercial Code, the Bankruptcy Code or any other Bankruptcy Law. Without
limiting the generality of the foregoing, the Priority Lien Agent will have the
exclusive right to deal with that portion of the Collateral consisting of
deposit accounts and securities accounts (collectively “Accounts”), including
exercising rights under control agreements with respect to such Accounts. EXXI
hereby acknowledges and agrees that no covenant, agreement or restriction
contained in any Second Lien Security Document or any other Second Lien Document
shall be deemed to restrict in any way the rights and remedies of the Priority
Lien Agent or the other Priority Lien Secured Parties with respect to the
Collateral as set forth in this Agreement. Notwithstanding the foregoing,
subject to Section 3.05, EXXI may, but will have no obligation to, take all such
actions (not adverse to the Priority Liens or the rights of the Priority Lien
Agent and the Priority Lien Secured Parties) it deems necessary to perfect or
continue the perfection of the Second Liens in the Collateral.

 

13

 

 

 

SECTION 3.02.         Standstill Period; Permitted Enforcement Action.
Notwithstanding the foregoing Section 3.01, both before and during an Insolvency
or Liquidation Proceeding, after a period of 180 days has elapsed (which period
will be tolled during any period in which the Priority Lien Agent is not
entitled, on behalf of the Priority Lien Secured Parties, to enforce or exercise
any rights or remedies with respect to any Collateral as a result of (x) any
injunction issued by a court of competent jurisdiction or (y) the automatic stay
or any other stay in any Insolvency or Liquidation Proceeding) since the date on
which EXXI has delivered to the Priority Lien Agent written notice of the
acceleration of the Intercompany Note (the “Standstill Period”), EXXI may
enforce or exercise any rights or remedies with respect to any Collateral;
provided, however that notwithstanding the expiration of the Standstill Period,
in no event may EXXI (i) enforce or exercise any rights or remedies with respect
to any Collateral, or commence, join with any Person at any time in commencing,
or petition for or vote in favor of any resolution for, any such action or
proceeding, or (ii) request that any Grantor grant, and will not accept, any
Liens on any Applicable Collateral pursuant to any Second Lien Security
Documents, if the Priority Lien Agent on behalf of the Priority Lien Secured
Parties or any other Priority Lien Secured Party shall have commenced, and shall
be diligently pursuing (or shall have sought or requested relief from, or
modification of, the automatic stay or any other stay or other prohibition in
any Insolvency or Liquidation Proceeding to enable the commencement and pursuit
thereof), the enforcement or exercise of any rights or remedies with respect to
the Collateral or any such action or proceeding; provided, further, that, at any
time after the expiration of the Standstill Period, if neither the Priority Lien
Agent nor any other Priority Lien Secured Party shall have commenced and be
diligently pursuing (or shall have sought or requested relief from, or
modification of, the automatic stay or any other stay or other prohibition in
any Insolvency or Liquidation Proceeding to enable the commencement and pursuit
thereof) the enforcement or exercise of any rights or remedies with respect to
any material portion of the Collateral or any such action or proceeding, and
EXXI shall have commenced the enforcement or exercise of any rights or remedies
with respect to any material portion of the Collateral or any such action or
proceeding, then for so long as EXXI is diligently pursuing such rights or
remedies, neither the Priority Lien Agent nor any Priority Lien Secured Party
shall take any action of a similar nature with respect to such Collateral, or
commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding.

 

14

 

 

SECTION 3.03.         Insurance. Unless and until the Discharge of Priority Lien
Obligations has occurred (subject to the terms of Section 3.02, including the
rights of EXXI following expiration of the Standstill Period), the Priority Lien
Agent shall have the sole and exclusive right, subject to the rights of the
Grantors under the Priority Lien Documents, to adjust and settle claims in
respect of Collateral under any insurance policy in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral.
Unless and until the Discharge of Priority Lien Obligations has occurred, and
subject to the rights of the Grantors under the Priority Lien Documents, all
proceeds of any such policy and any such award (or any payments with respect to
a deed in lieu of condemnation) in respect to the Collateral shall be paid to
the Priority Lien Agent pursuant to the terms of the Priority Lien Documents
(including for purposes of cash collateralization of commitments, letters of
credit and Hedging Obligations). If EXXI shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment in
contravention of the foregoing, it shall pay such proceeds over to the Priority
Lien Agent. In addition, if by virtue of being named as an additional insured or
loss payee of any insurance policy of any Grantor covering any of the
Collateral, EXXI shall have the right to adjust or settle any claim under any
such insurance policy, then unless and until the Discharge of Priority Lien
Obligations has occurred, EXXI shall follow the instructions of the Priority
Lien Agent, or of the Grantors under the Priority Lien Documents to the extent
the Priority Lien Documents grant such Grantors the right to adjust or settle
such claims, with respect to such adjustment or settlement (subject to the terms
of Section 3.02, including the rights of EXXI following expiration of the
Standstill Period).

 

SECTION 3.04.         Notification of Release of Collateral. Each of the
Priority Lien Agent and EXXI shall give the other prompt written notice of the
Disposition by it of, and Release by it of the Lien on, any Collateral. Such
notice shall describe in reasonable detail the subject Collateral, the parties
involved in such Disposition or Release, the place, time manner and method
thereof, and the consideration, if any, received therefor; provided, however,
that the failure to give any such notice shall not in and of itself in any way
impair the effectiveness of any such Disposition or Release.

 

SECTION 3.05.         No Interference; Payment Over.

 

(a)          No Interference. EXXI agrees that it (i) will not take or cause to
be taken any action the purpose or effect of which is, or could be, to make any
Second Lien pari passu with, or to give it any preference or priority relative
to, any Priority Lien with respect to the Collateral or any part thereof, (ii)
will not challenge or question in any proceeding the validity or enforceability
of any Priority Lien Obligations or Priority Lien Document, or the validity,
attachment, perfection or priority of any Priority Lien, or the validity or
enforceability of the priorities, rights or duties established by the provisions
of this Agreement, (iii) will not take or cause to be taken any action the
purpose or effect of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other Disposition of the Collateral by any Priority Lien Secured Party or the
Priority Lien Agent acting on their behalf, (iv) shall have no right to (A)
direct the Priority Lien Agent or any other Priority Lien Secured Party to
exercise any right, remedy or power with respect to any Collateral or (B)
consent to the exercise by the Priority Lien Agent or any other Priority Lien
Secured Party of any right, remedy or power with respect to any Collateral, (v)
will not institute any suit or assert in any suit or Insolvency or Liquidation
Proceeding any claim against the Priority Lien Agent or other Priority Lien
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to, and neither the Priority
Lien Agent nor any other Priority Lien Secured Party shall be liable for, any
action taken or omitted to be taken by the Priority Lien Agent or other Priority
Lien Secured Party with respect to any Priority Lien Collateral, (vi) will not
seek, and hereby waives any right, to have any Collateral or any part thereof
marshaled upon any foreclosure or other Disposition of such Collateral, (vii)
will not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement,
(viii) will not object to forbearance by the Priority Lien Agent or any Priority
Lien Secured Party, (ix) will not assert, and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law
and (x) it will not request or accept any Liens on any Applicable Collateral
pursuant to any Second Lien Security Document during any Standstill Period or if
the Priority Lien Agent on behalf of the Priority Lien Secured Parties or any
other Priority Lien Secured Party shall have commenced, and shall be diligently
pursuing (or shall have sought or requested relief from, or modification of, the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to the Collateral
or any such action or proceeding.

 

15

 

 

 

(b)          Payment Over. EXXI hereby agrees that if it shall obtain possession
of any Collateral or shall realize any proceeds or payment in respect of any
Collateral, pursuant to any Second Lien Security Document or by the exercise of
any rights available to it under applicable law or in any Insolvency or
Liquidation Proceeding or through any other exercise of remedies, to the extent
permitted hereunder, at any time prior to the Discharge of Priority Lien
Obligations secured, or intended to be secured, by such Collateral, then it
shall hold such Collateral, proceeds or payment in trust for the Priority Lien
Agent and the other Priority Lien Secured Parties and transfer such Collateral,
proceeds or payment, as the case may be, to the Priority Lien Agent as promptly
as practicable. Furthermore, EXXI shall, at the Grantors’ expense, promptly send
written notice to the Priority Lien Agent upon receipt of such Collateral,
proceeds or payment and if directed by the Priority Lien Agent within five (5)
days after receipt by the Priority Lien Agent of such written notice, shall
deliver such Collateral, proceeds or payment to the Priority Lien Agent in the
same form as received, with any necessary endorsements, or as court of competent
jurisdiction may otherwise direct. The Priority Lien Agent is hereby authorized
to make any such endorsements as agent for EXXI. EXXI agrees that if, at any
time, it obtains written notice that all or part of any payment with respect to
any Priority Lien Obligations previously made shall be rescinded for any reason
whatsoever, it will promptly pay over to the Priority Lien Agent any payment
received by it and then in its possession or under its direct control in respect
of any such Priority Lien Collateral and shall promptly turn any such Collateral
then held by it over to the Priority Lien Agent, and the provisions set forth in
this Agreement will be reinstated as if such payment bad not been made, until
the Discharge of Priority Lien Obligations. All Second Liens will remain
attached to and enforceable against all proceeds so held or remitted, subject to
the priorities set forth in this Agreement. Anything contained herein to the
contrary notwithstanding, this Section 3.05(b) shall not apply to any proceeds
of Collateral realized in a transaction not prohibited by the Priority Lien
Documents and as to which the possession or receipt thereof by EXXI is otherwise
permitted by the Priority Lien Documents.

 

16

 

 

 

SECTION 3.06.         Purchase Option.

 

(a)          Notwithstanding anything in this Agreement to the contrary, on or
at any time after (i) the commencement of an Insolvency or Liquidation
Proceeding or (ii) the acceleration of the Priority Lien Obligations, EXXI (the
“Second Lien Purchaser”) will have the right, at its sole option and election
(but will not be obligated), at any time upon prior written notice to the
Priority Lien Agent, to purchase from the Priority Lien Secured Parties all (but
not less than all) Priority Lien Obligations (including unfunded commitments)
and any loans provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing that are outstanding on the date of such purchase. Promptly
following the receipt of such notice, the Priority Lien Agent will deliver to
EXXI a statement of the amount of Priority Lien Debt, other Priority Lien
Obligations and DIP Financing provided by any of the Priority Lien Secured
Parties, if any, then outstanding and the amount of the cash collateral
requested by the Priority Lien Agent to be delivered pursuant to Section
3.06(b)(ii) below. The right to purchase provided for in this Section 3.06 will
expire unless, within 10 Business Days after the receipt by EXXI of such notice
from the Priority Lien Agent, EXXI delivers to the Priority Lien Agent an
irrevocable commitment of the Second Lien Purchaser to purchase all (but not
less than all) of the Priority Lien Obligations (including unfunded commitments)
and any loans provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing and to otherwise complete such purchase on the terms set
forth under this Section 3.06.

 

(b)          On the date specified by EXXI (on behalf of the Second Lien
Purchaser) in such irrevocable commitment (which shall not be less than five
Business Days nor more than 20 Business Days, after the receipt by the Priority
Lien Agent of such irrevocable commitment), the Priority Lien Secured Parties
shall sell to the Second Lien Purchaser all (but not less than all) Priority
Lien Obligations (including unfunded commitments) and any loans provided by any
of the Priority Lien Secured Parties in connection with a DIP Financing that are
outstanding on the date of such sale, subject to any required approval of any
Governmental Authority then in effect, if any, and only if on the date of such
sale, the Priority Lien Agent receives the following:

 

(i)          payment, as the purchase price for all Priority Lien Obligations
sold in such sale, of an amount equal to the full amount of all Priority Lien
Obligations (other than outstanding letters of credit as referred to in clause
(ii) below) and loans provided by any of the Priority Lien Secured Parties in
connection with a DIP Financing then outstanding (including principal, interest,
fees, reasonable attorneys’ fees and legal expenses, but excluding contingent
indemnification obligations for which no claim or demand for payment has been
made at or prior to such time); provided that in the case of Hedging Obligations
that constitute Priority Lien Obligations the Second Lien Purchaser shall cause
the applicable agreements governing such Hedging Obligations to be assigned and
novated or, if such agreements have been terminated, such purchase price shall
include an amount equal to the sum of any unpaid amounts then due in respect of
such Hedging Obligations, calculated using the market quotation method and after
giving effect to any netting arrangements;

 

17

 

 

(ii)         a cash collateral deposit in such amount as the Priority Lien Agent
determines is reasonably necessary to secure the payment of any outstanding
letters of credit constituting Priority Lien Obligations that may become due and
payable after such sale (but not in any event in an amount greater than one
hundred five percent (105%) of the amount then reasonably estimated by the
Priority Lien Agent to be the aggregate outstanding amount of such letters of
credit at such time), which cash collateral shall be (A) held by the Priority
Lien Agent as security solely to reimburse the issuers of such letters of credit
that become due and payable after such sale and any fees and expenses incurred
in connection with such letters of credit and (B) returned to EXXI (except as
may otherwise be required by applicable. law or any order of any court or other
Governmental Authority) promptly after the expiration or termination from time
to time of all payment contingencies affecting such letters of credit; and

 

(iii)        any agreements, documents or instruments which the Priority Lien
Agent may reasonably request pursuant to which EXXI and the Second Lien
Purchaser in such sale expressly assume and adopt all of the obligations of the
Priority Lien Agent and the Priority Lien Secured Parties under the Priority
Lien Documents and in connection with loans provided by any of the Priority Lien
Secured Parties in connection with a DIP Financing on and after the date of the
purchase and sale and EXXI (or any other representative appointed by the holders
of a majority in aggregate principal amount of the Intercompany Note then
outstanding) becomes a successor agent thereunder.

 

(c)          Such purchase of the Priority Lien Obligations (including unfunded
commitments) and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing shall be made by EXXI giving notice to the
Priority Lien Agent of its interest to exercise the purchase option hereunder.
Such purchase price and cash collateral shall be remitted by wire transfer in
federal funds to such bank account of the Priority Lien Agent as the Priority
Lien Agent may designate in writing to EXXI for such purpose. Interest shall be
calculated to but excluding the Business Day on which such sale occurs if the
amounts so paid by EXXI to the bank account designated by the Priority Lien
Agent are received in such bank account prior to 12:00 noon, New York City time,
and interest shall be calculated to and including such Business Day if the
amounts so paid by EXXI to the bank account designated by the Priority Lien
Agent are received in such bank account later than 12:00 noon, New York City
time.

 

(d)          Such sale shall be expressly made without representation or
warranty of any kind by the Priority Lien Secured Parties as to the Priority
Lien Obligations, the Collateral or otherwise and without recourse to any
Priority Lien Secured Party, except that the Priority Lien Secured Parties shall
represent and warrant severally as to the Priority Lien Obligations (including
unfunded commitments) and any loans provided by any of the Priority Lien Secured
Parties in connection with a DIP Financing then owing to it: (i) that such
applicable Priority Lien Secured Party own such Priority Lien Obligations
(including unfunded commitments) and any loans provided by any of the Priority
Lien Secured Parties in connection with a DIP Financing; and (ii) that such
applicable Priority Lien Secured Party has the necessary corporate or other
governing authority to assign such interests.

 

18

 

 

 

(e)          After such sale becomes effective, the outstanding letters of
credit will remain enforceable against the issuers thereof and will remain
secured by the Priority Liens upon the Collateral in accordance with the
applicable provisions of the Priority Lien Documents as in effect at the time of
such sale, and the issuers of letters of credit will remain entitled to the
benefit of the Priority Liens upon the Collateral and sharing rights in the
proceeds thereof in accordance with the provisions of the Priority Lien
Documents as in effect at the time of such sale, as fully as if the sale of the
Priority Lien Debt had not been made, but only the Person or successor agent to
whom the Priority Liens are transferred in such sale will have the right to
foreclose upon or otherwise enforce the Priority Liens and only the Second Lien
Purchaser in the sale will have the right to direct such Person or successor as
to matters relating to the foreclosure or other enforcement of the Priority
Liens.

 

Article IV
OTHER AGREEMENTS

 

SECTION 4.01.         Release of Liens; Automatic Release of Second Liens. (a)
Prior to the Discharge of Priority Lien Obligations, EXXI agrees that, in the
event the Priority Lien Secured Parties release their Lien on any Collateral,
the Second Lien on such Collateral shall terminate and be released automatically
and without further action if (i) (reserved), (ii) such release is effected in
connection with the Priority Lien Agent’s foreclosure upon, or other exercise of
rights or remedies with respect to, such Collateral, (iii) after giving effect
to such release and the filing of any supplements or amendments to existing
Second Lien Security Documents on or prior to the consummation of such release,
the Collateral shall include Oil and Gas Properties subject to such Second Lien
Security Documents that include not less than 80% of the total discounted future
net revenue of the Grantors’ Oil and Gas Properties located in the United States
and adjacent Federal waters constituting Proved Reserves as estimated by EPL in
its most recent Reserve Report, or (iv) such release is effected in connection
with a sale or other Disposition of any Collateral (or any portion thereof)
under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code if the Priority Lien Secured Parties shall have consented to
such sale or Disposition of such Collateral; provided that, in the case of each
of clauses (i), (ii), (iii) and (iv), the Second Liens on such Collateral shall
remain in place (and shall remain subject and subordinate to all Priority Liens
securing Priority Lien Obligations, subject to the Priority Lien Cap) with
respect to any proceeds of a sale, transfer or other Disposition of Collateral
not paid to the Priority Lien Secured Parties or that remain after the Discharge
of Priority Lien Obligations.

 

(b)          EXXI agrees to execute and deliver (at the sole cost and expense of
the Grantors) all such releases and other instruments as shall reasonably be
requested by the Priority Lien Agent to evidence and confirm any release of
Collateral provided for in this Section 4.01.

 

SECTION 4.02.         Certain Agreements With Respect to Insolvency or
Liquidation Proceedings. (a) The parties hereto acknowledge that this Agreement
is a “subordination agreement” under Section 510(a) of the Bankruptcy Code and
shall continue in full force and effect, notwithstanding the commencement of any
Insolvency or Liquidation Proceeding by or against EPL or any subsidiary of EPL.
All references in this Agreement to EPL or any subsidiary of EPL or any other
Grantor will include such Person or Persons as a debtor-in-possession and any
receiver or trustee for such Person or Persons in an Insolvency or Liquidation
Proceeding.

 

19

 

 

 

(b)          If EPL or any of its subsidiaries shall become subject to any
Insolvency or Liquidation Proceeding and shall, as debtor(s)-in-possession, or
if any receiver or trustee for such Person or Persons shall, move for approval
of financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, EXXI agrees that it will not raise any
objection, contest or oppose, and it will waive any claim such Person may now or
hereafter have, to any such financing or to the Liens on the Collateral securing
the same (“DIP Financing Liens”), or to any use, sale or lease of cash
collateral that constitutes Collateral or to any grant of administrative expense
priority under Section 364 of the Bankruptcy Code, unless (i) the Priority Lien
Agent or the Priority Lien Secured Parties oppose or object to such DIP
Financing or such DIP Financing Liens or such use of cash collateral or (ii) the
maximum principal amount of indebtedness permitted under such DIP Financing
exceeds the sum of (x) the amount of Priority Lien Obligations refinanced with
the proceeds thereof and (y) $150,000,000. To the extent such DIP Financing
Liens are senior to, or rank pari passu with, the Priority Liens, EXXI will
subordinate the Second Liens on the Collateral to the Priority Liens and to such
DIP Financing Liens, so long as EXXI retains Liens on all the Collateral,
including proceeds thereof arising after the commencement of any Insolvency or
Liquidation Proceeding, with the same priority relative to the Priority Liens as
existed prior to the commencement of the case under the Bankruptcy Code.

 

(c)          Without the consent of the Priority Lien Agent in its sole
discretion, EXXI agrees not to propose, support or enter into any DIP Financing.

 

(d)          EXXI agrees that it will not object to, oppose or contest (or join
with or support any third party objecting to, opposing or contesting) a sale or
other Disposition, a motion to sell or Dispose or the bidding procedure for such
sale or Disposition of any Collateral (or any portion thereof) under Section 363
of the Bankruptcy Code or any other provision of the Bankruptcy Code if the
Priority Lien Secured Parties shall have consented to such sale or Disposition,
such motion to sell or Dispose or such bidding procedure for such sale or
Disposition of such Collateral and all Priority Liens and Second Liens will
attach to the proceeds of the sale in the same respective priorities as set
forth in this Agreement.

 

(e)          EXXI waives any claim that may be had against the Priority Lien
Agent or any other Priority Lien Secured Party arising out of any DIP Financing
Liens (granted in a manner that is consistent with this Agreement) or
administrative expense priority under Section 364 of the Bankruptcy Code.

 

(f)          EXXI agrees that it will not file or prosecute in any Insolvency or
Liquidation Proceeding any motion for adequate protection (or any comparable
request for relief) based upon their interest in the Collateral, nor will it
object to, oppose or contest (or join with or support any third party objecting
to, opposing or contesting) (i) any request by the Priority Lien Agent or any
other Priority Lien Secured Party for adequate protection or (ii) any objection
by the Priority Lien Agent or any other Priority Lien Secured Party to any
motion, relief, action or proceeding based on the Priority Lien Agent or
Priority Lien Secured Parties claiming a lack of adequate protection, except
that EXXI may:

 

20

 

 

 

(i)          freely seek and obtain relief granting adequate protection in the
form of a replacement lien co-extensive in all respects with, but subordinated
(as set forth in Section 2.01) to, and with the same relative priority to the
Priority Liens as existed prior to the commencement of the Insolvency or
Liquidation Proceeding, all Liens granted in the Insolvency or Liquidation
Proceeding to, or for the benefit of, the Priority Lien Secured Parties; and

 

(ii)         freely seek and obtain any relief upon a motion for adequate
protection (or any comparable relief), without any condition or restriction
whatsoever, at any time after the Discharge of Priority Lien Obligations.

 

(g)          EXXI waives any claim it may now or hereafter have against the
Priority Lien Agent or any other Priority Lien Secured Party (or their
representatives) arising out of any election by the Priority Lien Agent or any
Priority Lien Secured Parties, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b) of the Bankruptcy Code.

 

(h)          EXXI agrees that in any Insolvency or Liquidation Proceeding, it
shall not support or vote to accept any plan of reorganization or disclosure
statement of EPL or any other Grantor unless (i) such plan is accepted by the
Class of Priority Lien Secured Parties in accordance with Section 1126(c) of the
Bankruptcy Code or otherwise provides for the payment in full in cash of all
Priority Lien Obligations (including all post-petition interest approved by the
bankruptcy court, fees and expenses and cash collateralization of all letters of
credit) on the effective date of such plan of reorganization or (ii) such plan
provides on account of the Priority Lien Secured Parties for the retention by
the Priority Lien Agent, for the benefit of the Priority Lien Secured Parties,
of the Liens on the Collateral securing the Priority Lien Obligations, and on
all proceeds thereof, and such plan also provides that any Liens retained by, or
granted to, EXXI are only on property securing the Priority Lien Obligations and
shall have the same relative priority with respect to the Collateral or other
property, respectively, as provided in this Agreement with respect to the
Collateral, and to the extent such plan provides for deferred cash payments, or
for the distribution of any other property of any kind or nature, on account of
the Priority Lien Obligations or the Second Lien Obligations, such plan provides
that any such deferred cash payments or other distributions in respect of the
Second Lien Obligations shall be delivered to the Priority Lien Agent and
distributed in accordance with the priorities provided in this Agreement. Except
as provided herein, EXXI shall remain entitled to vote its claims in any such
Insolvency or Liquidation Proceeding.

 

(i)          EXXI agrees that it shall not seek relief, pursuant to Section
362(d) of the Bankruptcy Code or otherwise, from the automatic stay of Section
362(a) of the Bankruptcy Code or from any other stay in any Insolvency or
Liquidation Proceeding in respect of the Collateral, without the prior written
consent of the Priority Lien Agent.

 

21

 

 

(j)          EXXI agrees that it shall not oppose or seek to challenge any claim
by the Priority Lien Agent or any other Priority Lien Secured Party for
allowance or payment in any Insolvency or Liquidation Proceeding of Priority
Lien Obligations consisting of post-petition interest, fees or expenses or cash
collateralization of all letters of credit to the extent of the value of the
Priority Liens (it being understood that such value will be determined without
regard to the existence of the Second Liens on the Collateral) subject to the
Priority Lien Cap. Neither Priority Lien Agent nor any other Priority Lien
Secured Party shall oppose or seek to challenge any claim by EXXI for allowance
or payment in any Insolvency or Liquidation Proceeding of Second Lien
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the Second Liens on the Collateral; provided that if the
Priority Lien Agent or any other Priority Lien Secured Party shall have made any
such claim, such claim (i) shall have been approved or (ii) will be approved
contemporaneously with the approval of any such claim by EXXI.

 

(k)          Without the express written consent of the Priority Lien Agent,
EXXI shall not (and shall not join with or support any third party in opposing,
objecting to or contesting, as the case may be), in any Insolvency or
Liquidation Proceeding involving any Grantor, (i) oppose, object to or contest
the determination of the extent of any Liens held by any of Priority Lien
Secured Party or the value of any claims of any such holder under Section 506(a)
of the Bankruptcy Code or (ii) oppose, object to or contest the payment to the
Priority Lien Secured Party of interest, fees or expenses under Section 506(b)
of the Bankruptcy Code subject to the Priority Lien Cap.

 

(l)          Notwithstanding anything to the contrary contained herein, if in
any Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then EXXI agrees
that, any distribution or recovery they may receive shall be segregated and held
in trust and forthwith paid over to the Priority Lien Agent for the benefit of
the Priority Lien Secured Parties in the same form as received without recourse,
representation or warranty (other than a representation of EXXI that it has not
otherwise sold, assigned, transferred or pledged any right, title or interest in
and to such distribution or recovery) but with any necessary endorsements or as
a court of competent jurisdiction may otherwise direct. EXXI hereby appoints the
Priority Lien Agent, and any officer or agent of the Priority Lien Agent, with
full power of substitution, the attorney-in-fact of EXXI for the limited purpose
of carrying out the provisions of this Section 4.02(1) and taking any action and
executing any instrument that the Priority Lien Agent may deem necessary or
advisable to accomplish the purposes of this Section 4.02(1), which appointment
is irrevocable and coupled with an interest.

 

(m)          EXXI hereby agrees that the Priority Lien Agent shall have the
exclusive right to credit bid the Priority Lien Obligations and further that
EXXI shall not (and shall not join with or support any third party in opposing,
objecting to or contesting, as the case may be) oppose, object to or contest
such credit bid by the Priority Lien Agent.

 

(n)          Without the consent of the Priority Lien Agent in its sole
discretion, EXXI agrees it will not file an involuntary bankruptcy claim or seek
the appointment of an examiner or a trustee for EPL or any of its subsidiaries
in regards to the Second Lien Debt.

 

(o)          EXXI waives any right to assert or enforce any claim under Section
506(c) or 552 of the Bankruptcy Code as against any Priority Lien Secured Party
or any of the Collateral.

 

22

 

 

SECTION 4.03.         Reinstatement. If any Priority Lien Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to turn over
or otherwise pay to the estate of any Grantor any amount (a “Recovery”) for any
reason whatsoever, then the Priority Lien Obligations shall be reinstated to the
extent of such Recovery and the Priority Lien Secured Parties shall be entitled
to a reinstatement of Priority Lien Obligations with respect to all such
recovered amounts. EXXI agrees that if, at any time, it receives notice of any
Recovery, it shall promptly pay over to the Priority Lien Agent any payment
received by it and then in its possession or under its control in respect of any
Collateral subject to any Priority Lien securing such Priority Lien Obligations
and shall promptly turn any Collateral subject to any such Priority Lien then
held by it over to the Priority Lien Agent, and the provisions set forth in this
Agreement shall be reinstated as if such payment had not been made. If this
Agreement shall have been terminated prior to any such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement. Any amounts received by EXXI
and then in its possession or under its control on account of the Second Lien
Obligations after the termination of this Agreement shall, in the event of a
reinstatement of this Agreement pursuant to this Section 4.03, be held in trust
for and paid over to the Priority Lien Agent for the benefit of the Priority
Lien Secured Parties for application to the reinstated Priority Lien Obligations
until the discharge thereof. This Section 4.03 shall survive termination of this
Agreement.

 

SECTION 4.04.         Refinancings. The Priority Lien Obligations may be
Replaced by any Priority Substitute Credit Facility without notice to, or the
consent of any Secured Party, all without affecting the Lien priorities provided
for herein or the other provisions hereof; provided, that (i) the Priority Lien
Agent shall receive on or prior to incurrence of a Priority Substitute Credit
Facility (y) an Officers’ Certificate from EPL stating that (A) the incurrence
thereof is permitted by each applicable Secured Debt Document to be incurred and
(B) the requirements of Section 4.06 have been satisfied, and (z) a Priority
Confirmation Joinder from the holders or lenders of any indebtedness that
Replaces the Priority Lien Obligations (or an authorized agent, trustee or other
representative on their behalf), (ii) the aggregate outstanding principal amount
of the Priority Lien Obligations, after giving effect to such Priority
Substitute Credit Facility, shall not exceed the Priority Lien Cap and (iii) on
or before the date of such incurrence, such Priority Substitute Credit Facility
is designated by EPL, in an Officers’ Certificate delivered to the Priority Lien
Agent, as “Priority Lien Debt” for the purposes of the Secured Debt Documents
and this Agreement.

 

The then-exiting Priority Lien Agent shall be authorized to execute and deliver
such documents and agreements (including amendments or supplements to this
Agreement) as such holders, lenders, agent, trustee or other representative may
reasonably request to give effect to such Replacement, it being understood that
the Priority Lien Agent, without the consent of any other Secured Party, may
amend, supplement, modify or restate this Agreement to the extent necessary or
appropriate to facilitate such amendments or supplements to effect such
Replacement all at the expense of the Grantors. Upon the consummation of such
Replacement and the execution and delivery of the documents and agreements
contemplated in the preceding sentence, the holders or lenders of such
indebtedness and any authorized agent, trustee or other representative thereof
shall be entitled to the benefits of this Agreement.

 

23

 

 

 

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow EPL or any other Grantor to incur additional indebtedness unless otherwise
permitted by the terms of each applicable Secured Debt Document.

 

SECTION 4.05.         Amendments to Second Lien Documents. Without the prior
written consent of the Priority Lien Agent, no Second Lien Document may be
amended, supplemented, restated or otherwise modified and/or refinanced or
entered into to the extent such amendment, supplement, restatement or
modification and/or refinancing, or the terms of any new Second Lien Document
would (i) adversely affect payment or priority rights of the Priority Lien
Secured Parties including but not limited to changing the interest rates, fees,
tenor, or excess cash flow formula, if any, advancing any date upon which a
scheduled payment of principal or interest is due, or otherwise decreasing the
weighted average life to maturity, changing a prepayment, redemption or
defeasance provision so as to require a new payment or accelerate an existing
payment obligation or changing a term that would result in a default under the
Priority Credit Agreement, (ii) amend, supplement or otherwise modify the term
“default” or “event of default” (or words of similar import) contained in any
Second Lien Document, (iii) except as otherwise provided for in this Agreement,
add any Liens securing the Collateral granted under the Second Lien Security
Documents, (iv) increase the principal amount of the Second Lien Debt or confer
any additional rights on EXXI in a manner adverse to the Priority Lien Secured
Parties, (v) modify any financial covenant, negative covenant, default or event
of default to make it more restrictive than the Priority Credit Agreement or
(vi) contravene the provisions of this Agreement or the Priority Lien Documents.

 

SECTION 4.06.         Legends. The Priority Lien Agent acknowledges with respect
to the Priority Credit Agreement and the Priority Lien Security Documents, on
the one hand, and EXXI acknowledges with respect to the Intercompany Note and
the Second Lien Security Documents, on the other hand, that the Intercompany
Note, the Second Lien Documents (other than control agreements to which both the
Priority Lien Agent and EXXI are parties) and each associated Security Document
(other than control agreements to which both the Priority Lien Agent and EXXI
are parties) granting any security interest in the Collateral will contain the
appropriate legend set forth on Annex I.

 

SECTION 4.07.         EXXI’s Rights as an Unsecured Creditor; Judgment Lien
Creditor. Both before and during an insolvency or Liquidation Proceeding, EXXI
may take any actions and exercise any and all rights that would be available to
a holder of unsecured claims; provided, however, that EXXI may not take any of
the actions prohibited by Section 3.05(a) or Section 4.02 or any other
provisions in this Agreement; provided, further, that in the event that EXXI
becomes a judgment lien creditor in respect of any Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the Second
Lien Obligations such judgment lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the Priority Lien
Obligations) as the Second Liens are subject to this Agreement.

 

24

 

 

SECTION 4.08.         Postponement of Subrogation. EXXI hereby agrees that no
payment or distribution to any Priority Lien Secured Party pursuant to the
provisions of this Agreement shall entitle it to exercise any rights of
subrogation in respect thereof until the Discharge of Priority Lien Obligations
shall have occurred. Following the Discharge of Priority Lien Obligations, but
subject to the reinstatement as provided in Section 4.03, each Priority Lien
Secured Party will execute such documents, agreements, and instruments as EXXI
may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Priority Lien Obligations resulting from payments
or distributions to such Priority Lien Secured Party by such Person, so long as
all costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Priority Lien Secured Party are paid by
such Person upon request for payment thereof.

 

SECTION 4.09.         Acknowledgment by the Secured Debt Representatives. Each
of the Priority Lien Agent, for itself and on behalf of the other Priority Lien
Secured Parties, and EXXI hereby (i) acknowledges that (x) this Agreement is a
material inducement to enter into a business relationship, (y) each has relied
on this Agreement to enter into the Priority Credit Agreement and the
Intercompany Note, as applicable, and all documentation related thereto, and (z)
each will continue to rely on this Agreement in their related future dealings
and (ii) consents to the ranking of Liens provided for in this Agreement.

 

Article V
Gratuitous Bailment for Perfection of Certain Security Interests

 

SECTION 5.01.         General. The Priority Lien Agent agrees that if it shall
at any time hold a Priority Lien on any Collateral that can be perfected by the
possession or control of such Collateral or of any Account in which such
Collateral is held, and if such Collateral or any such Account is in fact in the
possession or under the control of the Priority Lien Agent, the Priority Lien
Agent will serve as gratuitous bailee for EXXI for the sole purpose of
perfecting the Second Lien of EXXI on such Collateral. It is agreed that the
obligations of the Priority Lien Agent and the rights of EXXI in connection with
any such bailment arrangement will be in all respects subject to the provisions
of Article II. Notwithstanding anything to the contrary herein, the Priority
Lien Agent will be deemed to make no representation as to the adequacy of the
steps taken by it to perfect the Second Lien on any such Collateral and shall
have no responsibility, duty, obligation or liability to EXXI or any other
person for such perfection or failure to perfect, it being understood that the
sole purpose of this Article is to enable EXXI to obtain a perfected Second Lien
in such Collateral to the extent, if any, that such perfection results from the
possession or control of such Collateral or any such Account by the Priority
Lien Agent. The Priority Lien Agent acting pursuant to this Section 5.01 shall
not have by reason of the Priority Lien Security Documents, the Second Lien
Security Documents, this Agreement or any other document or theory, a fiduciary
relationship in respect of any Priority Lien Secured Party or EXXI. Subject to
Section 4.03, from and after the Discharge of Priority Lien Obligations, the
Priority Lien Agent shall take all such actions in its power as shall reasonably
be requested by EXXI (at the sole cost and expense of the Grantors) to transfer
possession or control of such Collateral or any such Account (in each case to
the extent EXXI has a Lien on such Collateral or Account after giving effect to
any prior or concurrent releases of Liens) to EXXI.

 

25

 

 

SECTION 5.02.         Deposit Accounts. To the extent that any Account is under
the control of the Priority Lien Agent at any time, the Priority Lien Agent will
act as gratuitous bailee for EXXI for the purpose of perfecting the Liens of
EXXI in such Accounts and the cash and other assets therein as provided in
Section 3.01 (but will have no duty, responsibility or obligation to EXXI
(including, without limitation, any duty, responsibility or obligation as to the
maintenance of such control, the effect of such arrangement or the establishment
of such perfection) except as set forth in the last sentence of this Section
5.02). Unless the Second Liens on such Collateral shall have been or
concurrently are released, after the occurrence of Discharge of Priority Lien
Obligations, the Priority Lien Agent shall, at the request of EXXI, cooperate
with the Grantors and EXXI (at the expense of the Grantors) in permitting
control of any other Accounts to be transferred to EXXI (or for other
arrangements with respect to each such Accounts satisfactory to EXXI to be
made).

 

Article VI
Application of Proceeds; Determination of Amounts

 

SECTION 6.01.         Application of Proceeds. Regardless of whether an
Insolvency or Liquidation Proceeding has been commenced, Collateral or Proceeds
received in connection with the enforcement or exercise of any rights or
remedies with respect to any portion of the Collateral will be applied:

 

(i)          first, to the payment in full in cash of all Priority Lien
Obligations that are not Excess Priority Lien Obligations,

 

(ii)         second, to the payment in full in cash of all Second Lien
Obligations,

 

(iii)        third, to the payment in full in cash of all Excess Priority Lien
Obligations, and

 

(iv)        fourth, to EPL or as otherwise required by applicable law.

 

SECTION 6.02.         Determination of Amounts. Whenever a Secured Debt
Representative shall be required, in connection with the exercise of its rights
or the performance of its obligations hereunder, to determine the existence or
amount of any Priority Lien Obligations (or the existence of any commitment to
extend credit that would constitute Priority Lien Obligations) or Second Lien
Obligations, or the existence of any Lien securing any such obligations, or the
Collateral subject to any such Lien, it may request that such information be
furnished to it in writing by the other Secured Debt Representative and shall be
entitled to make such determination on the basis of the information so
furnished; provided, however, that if a Secured Debt Representative shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Secured Debt Representative shall be entitled to make any such
determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of EPL. Each
Secured Debt Representative may rely conclusively, and shall be fully protected
in so relying, on any determination made by it in accordance with the provisions
of the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to EPL or any of its subsidiaries, any
Secured Party or any other person as a result of such determination.

 

26

 

 

Article VII
No Reliance; No Liability; Obligations Absolute; Consent of Grantors; Etc.

 

SECTION 7.01.         No Reliance; Information. The Priority Lien Secured
Parties and EXXI shall have no duty to disclose to EXXI or to any Priority Lien
Secured Party, respectively, any information relating to EPL or any of the other
Grantors, or any other circumstance bearing upon the risk of non-payment of any
of the Priority Lien Obligations or the Second Lien Obligations, as the case may
be, that is known or becomes known to any of them or any of their Affiliates. In
the event any Priority Lien Secured Party or EXXI, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
EXXI or any Priority Lien Secured Party, respectively, it shall be under no
obligation (i) to make, and shall not make or be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion or (iii) to undertake any investigation.

 

SECTION 7.02.         No Warranties or Liability. (a) The Priority Lien Agent,
for itself and on behalf of the other Priority Lien Secured Parties,
acknowledges and agrees that, except for the representations and warranties set
forth in Article VIII, EXXI has not made any express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Second Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. EXXI acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, neither the Priority Lien Agent nor
any other Priority Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Priority
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon.

 

(b)          The Priority Lien Agent and the other Priority Lien Secured Parties
shall have no express or implied duty to EXXI and EXXI shall have no express or
implied duty to the Priority Lien Agent or any other Priority Lien Secured Party
to act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of a default or an event of default under any Priority
Lien Document or any Second Lien Document (other than, in each case, this
Agreement), regardless of any knowledge thereof which they may have or be
charged with.

 

(c)          EXXI hereby waives any claim that may be had against the Priority
Lien Agent or any other Priority Lien Secured Party arising out of any actions
which the Priority Lien Agent or such Priority Lien Secured Party takes or omits
to take (including actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any
Collateral, and actions with respect to the collection of any claim for all or
only part of the Priority Lien Obligations from any account debtor, guarantor or
any other party) in accordance with this Agreement and the Priority Lien
Documents or the valuation, use, protection or release of any security for such
Priority Lien Obligations.

 

27

 

 

SECTION 7.03.         Obligations Absolute. The Lien priorities provided for
herein and the respective rights, interests, agreements and obligations
hereunder of the Priority Lien Agent and the other Priority Lien Secured Parties
and EXXI shall remain in full force and effect irrespective of:

 

(a)          any lack of validity or enforceability of any Secured Debt
Document;

 

(b)          any change in the time, place or manner of payment of, or in any
other term of (including the Replacing of), all or any portion of the Priority
Lien Obligations, it being specifically acknowledged that a portion of the
Priority Lien Obligations consists or may consist of Indebtedness that is
revolving in nature, and the amount thereof that may be outstanding at any time
or from time to time may be increased or reduced and subsequently reborrowed;

 

(c)          any amendment, waiver or other modification, whether by course of
conduct or otherwise, of any Secured Debt Document;

 

(d)          the securing of any Priority Lien Obligations or Second Lien
Obligations with any additional collateral or guarantees, or any exchange,
release, voiding, avoidance or non perfection of any security interest in any
Collateral or any other collateral or any release of any guarantee securing any
Priority Lien Obligations or Second Lien Obligations;

 

(e)          the commencement of any Insolvency or Liquidation Proceeding in
respect of EPL or any other Grantor; or

 

(f)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, EPL or any other Grantor in respect of the
Priority Lien Obligations or the Second Lien Obligations.

 

SECTION 7.04.         Grantors Consent. Each Grantor hereby consents to the
provisions of this Agreement and the intercreditor arrangements provided for
herein and agrees that the obligations of the Grantors under the Secured Debt
Documents will in no way be diminished or otherwise affected by such provisions
or arrangements (except as expressly provided herein).

 

Article VIII
Representations and Warranties

 

SECTION 8.01.         Representations and Warranties of Each Party. Each party
hereto represents and warrants to the other parties hereto as follows:

 

(a)          Such party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all requisite
power and authority to enter into and perform its obligations under this
Agreement.

 

(b)          This Agreement has been duly executed and delivered by such party.

 

28

 

 

(c)          The execution, delivery and performance by such party of this
Agreement (i) do not require any consent or approval of, registration or filing
with or any other action by any Governmental Authority of which the failure to
obtain could reasonably be expected to have a Material Adverse Effect (as
defined in the Priority Credit Agreement), (ii) will not violate any applicable
law or regulation or any order of any Governmental Authority or any indenture,
agreement or other instrument binding upon such party which could reasonably be
expected to have a Material Adverse Effect and (iii) will not violate the
charter, by-laws or other organizational documents of such party.

 

SECTION 8.02.         Representations and Warranties of the Priority Lien Agent.
The Priority Lien Agent represents and warrants to EXXI that it is authorized
under the Priority Credit Agreement to enter into this Agreement.

 

Article IX
Miscellaneous

 

SECTION 9.01.         Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)          if to the Original Priority Lien Agent, to it at 600 Washington
Boulevard, Stamford, Connecticut 06901, Fax: (203) 873-3569, Attention: Soulaf
Kassisse; with a copy to 600 Travis Street, Suite 6500, Houston, Texas 77002,
Fax: (203) 873-3056, Attention: Meredith Mann;

 

(b)          if to EXXI, to it c/o Bruce W. Busmire, Chief Financial Officer, at
1021 Main Street, Suite 2626, Houston, Texas 77002, 713-351-3033,
bbusmire@energyxxi.com; with a copy to Gray Reed & McGraw, P.C., 1300 Post Oak
Blvd., Suite 2000, Houston, Texas 77056, Fax: (713) 730-5917, Attention: Jeff
Hopkins; and

 

(c)          if to any other Secured Debt Representative, to such address as
specified in the Priority Confirmation Joinder.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a business day) and on the next business day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five business days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to in writing between the Priority Lien Agent and EXXI
from time to time, notices and other communications may also be delivered by
e-mail to the e-mail address of a representative of the applicable person
provided from time to time by such person.

 

29

 

 

SECTION 9.02.         Waivers; Amendment. (a) No failure or delay on the part of
any party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

 

(b)          Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by each Secured Debt Representative; provided, however,
that this Agreement may be amended from time to time as provided in Section
4.04. Any amendment of this Agreement that is proposed to be effected without
the consent of a Secured Debt Representative as permitted by the proviso to the
preceding sentence shall be submitted to such Secured Debt Representative for
its review at least 5 business days prior to the proposed effectiveness of such
amendment.

 

SECTION 9.03.         Actions Upon Breach; Specific Performance. (a) If EXXI,
contrary to this Agreement, commences or participates in any action or
proceeding against any Grantor or the Collateral, such Grantor, with the prior
written consent of the Priority Lien Agent, may interpose as a defense or
dilatory plea the making of this Agreement, and any Priority Lien Secured Party
may intervene and interpose such defense or plea in its or their name or in the
name of such Grantor.

 

(b)          Should EXXI, contrary to this Agreement, in any way take, attempt
to or threaten to take any action with respect to the Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or take any other action in violation of this Agreement or fail to take any
action required by this Agreement, the Priority Lien Agent or any other Priority
Lien Secured Party (in its own name or in the name of the relevant Grantor) or
the relevant Grantor, with the prior written consent of the Priority Lien Agent,
(i) may obtain relief against EXXI by injunction, specific performance and/or
other appropriate equitable relief, it being understood and agreed by EXXI that
(x) the Priority Lien Secured Parties’ damages from its actions may at that time
be difficult to ascertain and may be irreparable, and (y) EXXI waives any
defense that the Grantors and/or the Priority Lien Secured Parties cannot
demonstrate damage and/or be made whole by the awarding of damages, and (ii)
shall be entitled to damages, as well as reimbursement for all reasonable and
documented costs and expenses incurred in connection with any action to enforce
the provisions of this Agreement.

 

SECTION 9.04.         Parties in Interest. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, as well as the other Secured Parties, all of whom are intended to
be bound by, and to be third party beneficiaries of, this Agreement.

 

SECTION 9.05.         Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

30

 

 

 

SECTION 9.06.         Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.

 

SECTION 9.07.         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 9.08.         Governing Law; Jurisdiction; Consent to Service of
Process. (a) THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT
TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

 

(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court .of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction.

 

(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 9.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

31

 

 

SECTION 9.09.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.10.         Headings. Article, Section and Annex headings used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

SECTION 9.11.         Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any Secured Debt
Documents, the provisions of this Agreement shall control; provided, however,
that if any of the provisions of the Second Lien Security Documents limit,
qualify or conflict with the duties imposed by the provisions of the TIA, the
TIA shall control.

 

SECTION 9.12.         Provisions Solely to Define Relative Rights. The
provisions of this Agreement are and are intended solely for the purpose of
defining the distinct and separate relative rights of the Priority Lien Secured
Parties, on the one hand, and EXXI, on the other hand. None of EPL, any other
Grantor or any other creditor thereof shall have any rights or obligations
hereunder, except as expressly provided in this Agreement (provided that nothing
in this Agreement (other than Sections 4.01, 4.02, 4.04, or 4.05) is intended to
or will amend, waive or otherwise modify the provisions of the Priority Credit
Agreement or the Intercompany Note), and except as expressly provided in this
Agreement neither EPL nor any other Grantor may rely on the terms hereof (other
than Sections 4.01, 4.02, 4.04, 4.05, Article VII and Article IX). Nothing in
this Agreement is intended to or shall impair the obligations of EPL or any
other Grantor, which are absolute and unconditional, to pay the Obligations
under the Secured Debt Documents as and when the same shall become due and
payable in accordance with their terms. Notwithstanding anything to the contrary
herein or in any Secured Debt Document, the Grantors shall not be required to
act or refrain from acting pursuant to this Agreement, any Priority Lien
Document or any Second Lien Document with respect to any Collateral in any
manner that would cause a default under any Priority Lien Document.

 

SECTION 9.13.         (Reserved).

 

SECTION 9.14.         Certain Terms Concerning the Priority Lien Agent and EXXI.
Neither the Priority Lien Agent nor EXXI shall have any liability or
responsibility for the actions or omissions of any other Secured Party, or for
any other Secured Party’s compliance with (or failure to comply with) the terms
of this Agreement. Neither of the Priority Lien Agent nor EXXI shall have
individual liability to any Person if it shall mistakenly pay over or distribute
to any Secured Party (or EPL) any amounts in violation of the terms of this
Agreement, so long as the Priority Lien Agent or EXXI, as the case may be, is
acting in good faith. Each party hereto hereby acknowledges and agrees that each
of the Priority Lien Agent and EXXI is entering into this Agreement solely in
its capacity under the Priority Lien Documents and the Second Lien Documents,
respectively, and not in its individual capacity. The Priority Lien Agent shall
not be deemed to owe any fiduciary duty to EXXI, and EXXI shall not be deemed to
owe any fiduciary duty to the Priority Lien Agent or any other Priority Lien
Secured Party.

 

32

 

 

SECTION 9.15.         Authorization of Priority Lien Agent. By accepting the
benefits of this Agreement and the other Priority Lien Security Documents, each
Priority Lien Secured Party authorizes the Priority Lien Agent to enter into
this Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith.

 

SECTION 9.16.         Further Assurances. Each of the Priority Lien Agent, for
itself and on behalf of the other Priority Lien Secured Party, and EXXI agrees
that it will execute, or will cause to be executed, any and all further
documents, agreements and instruments, and take all such further actions, as may
be required under any applicable law, or which the Priority Lien Agent or EXXI
may reasonably request, to effectuate the terms of this Agreement, including the
relative Lien priorities provided for herein.

 

SECTION 9.17.         Relationship of Secured Parties. Nothing set forth herein
shall create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Secured Parties. None of the Secured Parties nor any of
their respective directors, officers, agents or employees shall be responsible
to any other Secured Party or to any other Person for any Grantor’s solvency,
financial condition or ability to repay the Priority Lien Obligations or the
Second Lien Obligations, or for statements of any Grantor, oral or written, or
for the validity, sufficiency or enforceability of the Priority Lien Documents
or the Second Lien Documents, or any security interests granted by any Grantor
to any Secured Party in connection therewith. Each Secured Party has entered
into its respective financing agreements with the Grantors based upon its own
independent investigation, and neither the Priority Lien Agent nor EXXI makes
any warranty or representation to the other Secured Debt Representative or the
Secured Parties for which it acts as agent nor does it rely upon any
representation of the other agent or the Secured Parties for which it acts as
agent with respect to matters identified or referred to in this Agreement.

 

[Remainder of this page intentionally left blank]

 

33

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  THE ROYAL BANK OF SCOTLAND plc,   as Priority Lien Agent         By /S/ James
L. Moyes       James L. Moyes       Authorised Signatory

 

Signature page to EXXI Intercreditor Agreement

 

 

 

 

  ENERGY XXI GULF COAST, INC.,   a Delaware corporation         By   /S/ Antonio
de Pinho       Name:  Antonio de Pinho       Title:  President

 

Signature page to EXXI Intercreditor Agreement

 

 

 

 

 

  Acknowledged and Agreed to by:       EPL OIL & GAS, INC.,   a Delaware
corporation         By /S/ Antonio de Pinho       Name:  Antonio de Pinho    
  Title:  President

 

Signature page to EXXI Intercreditor Agreement

 

 

 

 

  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:       ENERGY XXI
GOM, LLC         By:   /S/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President         ENERGY XXI TEXAS ONSHORE, LLC         By:   /S/
Antonio de Pinho     Name:  Antonio de Pinho     Title:  President        
ENERGY XXI ONSHORE, LLC         By:   /S/ Antonio de Pinho     Name:  Antonio de
Pinho     Title:  President         ENERGY XXI PIPELINE, LLC         By:   /S/
Antonio de Pinho     Name:  Antonio de Pinho     Title:  President        
ENERGY XXI LEASEHOLD, LLC         By:   /S/ Antonio de Pinho     Name:  Antonio
de Pinho     Title:  President

 

Signature page to EXXI Intercreditor Agreement

 

 

 

 

 

  ENERGY XXI PIPELINE II, LLC         By:   /S/ Antonio de Pinho    
Name:  Antonio de Pinho     Title:  President         MS ONSHORE, LLC        
By:  /S/ Antonio de Pinho     Name:  Antonio de Pinho     Title:  President    
    EPL PIPELINE, L.L.C.         By:  /S/ Antonio de Pinho     Name:  Antonio de
Pinho     Title:  President         NIGHTHAWK, L.L.C.         By:  /S/ Antonio
de Pinho     Name:  Antonio de Pinho     Title:  President         EPL OF
LOUISIANA, L.L.C.         By:  /S/ Antonio de Pinho     Name:  Antonio de Pinho
    Title:  President

 

Signature page to EXXI Intercreditor Agreement

 

 

 

 

 

  DELAWARE EPL OF TEXAS, LLC         By:   /S/ Antonio de Pinho    
Name:  Antonio de Pinho     Title:  President         ANGLO-SUISSE OFFSHORE
PIPELINE   PARTNERS, LLC         By:   /S/ Antonio de Pinho     Name:  Antonio
de Pinho     Title:  President         EPL PIONEER HOUSTON, INC.         By:
  /S/ Antonio de Pinho     Name:  Antonio de Pinho     Title:  President        
ENERGY PARTNERS, LTD., LLC         By:   /S/ Antonio de Pinho     Name:  Antonio
de Pinho     Title:  President

 

Signature page to EXXI Intercreditor Agreement

 

 

 

 

ANNEX I
Provision for the Intercompany Note and the Second Lien Documents

 

Reference is made to the Intercreditor Agreement, dated as of March 12, 2015,
between THE ROYAL BANK OF SCOTLAND plc, as Priority Lien Agent (as defined
therein) and ENERGY XXI GULF COAST, INC., a Delaware corporation (“EXXI”) (the
“Intercreditor Agreement”). EXXI, by its acceptance of this [Secured Second Lien
Promissory Note][Second Lien Document] (a) consents to the subordination of
liens provided for in the Intercreditor Agreement, (b) agrees that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, (c) represents and warrants that it is authorized to
enter into the Intercreditor Agreement and (d) acknowledges and agrees that its
entering into the Intercreditor Agreement is a material inducement to the
Priority Lien Secured Parties (as defined in the Intercreditor Agreement) to
extend credit to EXXI and EPL Oil & Gas, Inc. and such Priority Lien Secured
Parties are intended third party beneficiaries of the provisions of the
Intercreditor Agreement.

 

Provision for all Priority Lien Security Documents and all Second Lien Security
Documents that Grant a Security Interest in Collateral

 

Reference is made to the Intercreditor Agreement, dated as of March 12, 2015,
between THE ROYAL BANK OF SCOTLAND plc, as Priority Lien Agent (as defined
therein) and ENERGY XXI GULF COAST, INC., a Delaware corporation (“EXXI”) (the
“Intercreditor Agreement”). Each Person that is secured hereunder, by accepting
the benefits of the security provided hereby, [(i) consents (or is deemed to
consent), to the subordination of Liens provided for in the Intercreditor
Agreement,]1[(i)][(ii)] agrees (or is deemed to agree) that it will be bound by,
and will take no actions contrary to, the provisions of the Intercreditor
Agreement, [(ii)][(iii)] [authorizes (or is deemed to authorize) the Priority
Lien Agent on behalf of such Person] [represents that EXXI is authorized] to
enter into, and perform under, the Intercreditor Agreement and [(iii)][(iv)]
acknowledges (or is deemed to acknowledge) that a copy of the Intercreditor
Agreement was delivered, or made available, to [such Person][EXXI].

 

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

 



1 This bracketed language would not apply to the Priority Lien Security
Documents.

 

Annex I

 

 

EXHIBIT A
to Intercreditor Agreement

 

[FORM OF]
PRIORITY CONFIRMATION JOINDER

 

Reference is made to the Intercreditor Agreement, dated as of March 12, 2015 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between THE ROYAL BANK OF
SCOTLAND plc, as Priority Lien Agent for the Priority Lien Secured Parties (as
defined therein) and ENERGY XXI GULF COAST, INC., a Delaware corporation.

 

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 of the Intercreditor
Agreement.

 

1.          Joinder. The undersigned, [_______________], a [_______________],
(the “New Representative”) as [trustee] [collateral trustee] [administrative
agent] [collateral agent] under that certain [describe applicable indenture,
credit agreement or other document] hereby:

 

(a)          represents that the New Representative has been authorized to
become a party to the Intercreditor Agreement on behalf of the Priority Lien
Secured Parties under a Priority Substitute Credit Facility as a Priority Lien
Agent under such Priority Substitute Credit Facility for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Intercreditor Agreement as of the date thereof; and

 

(b)          agrees that its address for receiving notices pursuant to the
Intercreditor Agreement shall be as follows:

 

[Address];

 

2.          Priority Confirmation.

 

The undersigned New Representative, on behalf of itself and each Priority Lien
Secured Party for which the undersigned is acting as [Administrative Agent]
hereby agrees, for the benefit of all Secured Parties and each future Secured
Debt Representative, and as a condition to being treated as Priority Lien
Obligations under the Intercreditor Agreement, that the New Representative is
bound by the provisions of the Intercreditor Agreement, including the provisions
relating to the ranking of Priority Liens.

 

3.          Full Force and Effect of Intercreditor Agreement. Except as
expressly supplemented hereby, the Intercreditor Agreement shall remain in full
force and effect.

 

4.          Governing Law and Miscellaneous Provisions. The provisions of
Article 9 of the Intercreditor Agreement will apply with like effect to this
Priority Confirmation Joinder.

 

Exhibit A

 

 

5.          Expenses. EPL Oil & Gas, Inc. agrees to reimburse each Secured Debt
Representative for its reasonable out of pocket expenses in connection with this
Priority Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.

 

Exhibit A

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[______________, 20____].

 

  [insert name of New Representative]         By:  



  Name:     Title:  

 

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby:

 

  __________________________________,   as Priority Lien Agent         By:  



  Name:     Title:  

 

Exhibit A

 

 

  Acknowledged and Agreed to by:       ENERGY XXI GULF COAST, INC.,   a Delaware
corporation         By       [Name]     [Title]         EPL OIL & GAS, INC.,   a
Delaware corporation         By       [Name]     [Title]

 

Exhibit A

 

 

EXHIBIT B
to Intercreditor Agreement

 

SECURITY DOCUMENTS

 

PART A.

 

List of Priority Lien Security Documents

 

1.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Anglo-Suisse Security Agreement”), made by
Anglo-Suisse Offshore Pipeline Partners, LLC in favor of the Priority Lien Agent
for each of the Secured Parties (as defined in the Anglo-Suisse Security
Agreement).

 

2.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Delaware EPL of Texas Security Agreement”),
made by Delaware EPL of Texas, LLC in favor of the Priority Lien Agent for each
of the Secured Parties (as defined in the Delaware EPL of Texas Security
Agreement).

 

3.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Energy Partners Security Agreement”), made by
Energy Partners Ltd., LLC in favor of the Priority Lien Agent for each of the
Secured Parties (as defined in the Energy Partners Security Agreement).

 

4.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “EPL of LA Security Agreement”), made by EPL of
Louisiana, L.L.C. (“EPL OF LA”) in favor of the Priority Lien Agent for each of
the Secured Parties (as defined in the EPL of LA Security Agreement).

 

5.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “EPL Security Agreement”), made by EPL in favor
of the Priority Lien Agent for each of the Secured Parties (as defined in the
EPL Security Agreement).

 

6.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “EPL Pioneer Security Agreement”), made by EPL
Pioneer Houston, Inc. in favor of the Priority Lien Agent for each of the
Secured Parties (as defined in the EPL Pioneer Security Agreement).

 

7.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “EPL Pipeline Security Agreement”), made by EPL
Pipeline, L.L.C. in favor of the Priority Lien Agent for each of the Secured
Parties (as defined in the EPL Pipeline Security Agreement).

 

Exhibit B

 

 

8.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Nighthawk Security Agreement”), made by
Nighthawk, L.L.C. in favor of the Priority Lien Agent for each of the Secured
Parties (as defined in the Nighthawk Security Agreement).

 

9.First Lien Mortgage, Assignment, Security Agreement, Financing Statement and
Fixture Filing, dated as of June 3, 2014 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “EPL Mortgage”), from EPL,
as Mortgagor (as defined in the EPL Mortgage) and EPL OF LA, as Mortgagor (as
defined in the EPL Mortgage) to the Priority Lien Agent, as Administrative Agent
and Mortgagee (as defined in the EPL Mortgage).

 

PART B.

 

List of Second Lien Security Documents

 

1.Second Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
the date hereof (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Second Lien Security Agreement”), made by EPL
and each other Subsidiary Guarantor (as defined in the Second Lien Security
Agreement) in favor of EXXI.

 

Exhibit B

 